Title: To Thomas Jefferson from Benjamin Henry Latrobe, 1 July 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            
                                1 July 1806
                            
                        
                        During the course of August the turning of the lobby arches will render the progress of the freestone work
                            unequal, but it is highly probable that on the
                        1st. of Septr. All the freestone work will be finished & be ready to receive the roof.
                        In the meantime,—on the
                        1st. of July,—All the sashes & frames of the Office Story will be put in, & the grounds for
                            Plaistering put up.—
                        10th. The Plaisterers will begin to plaister the South West rooms, & proceed regularly thro’ the West
                            range of Apartments.—
                        Augt.
                  1st. The Lobby on the West side will be covered
                  15th. The Timber of the roof on the West side will be in great forwardness, and some of it upon the roof.
                  The East lobby will be covered.—
                        
                        Sept 2d. Begin to set up the ribs of the dome
                        15th. Begin to cover the dome with Iron.
                        Octr. 1st. Have the whole roof covered
                  
                        At this period the actual appearance of the building must determine the sort of finish
                            for this season which it shall receive. For if on the 1st. of Octr. the roof is covered in there can be no doubt but that
                            the house of Rep. in congress will hold their session in their new Hall.
                        I hope the we may be one month forward on than I have stated. Advertisements for stone
                            cutters in Baltimore, New York, & Philadelphia are sent forward, & generous wages offered. Of other artisans we have
                            no want.
                        
                            B Henry Latrobe
                            
                            Surveyor of the public Bldgs UStates.
                        
                    